PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/306,640
Filing Date: 3 Dec 2018
Appellant(s): Whirlpool Corporation



__________________
Cassandra A. Green
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2020

1) GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Office action dated 07/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
A. First Ground of Rejection
	Claims 1-8 are rejected under 35 U.S.C 103(a) as being unpatentable over U.S. Pub No.: 2013/0257257 (“Cur et al.”) in view of KR Pub No.: 20010068977 (“PARK”).

2) RESPONSE TO ARGUMENTS
A. First Ground of Rejection 
As to independent claim 1, Appellant argues (see pg.3) the cited references (Cur et al. and Park al.) do not teach or suggest a refrigerator having a second side wall, wherein the top wall, the interior wall, the bottom wall, the first side wall, and the second side wall are integrally formed as a single unitary construction with the external wrapper to define the machine compartment; and a foot integrally formed by the external wrapper and positioned below the machine compartment, wherein the foot is at least partially defined by the bottom wall and at least partially supports the refrigerator cabinet.(As seen in Figure 1 below).

    PNG
    media_image2.png
    786
    828
    media_image2.png
    Greyscale

Figure 1. Annotated Figure from Applicant
Examiner disagrees, Cur et al. discloses a refrigerator cabinet having an inner liner (94), an external wrapper (92), the lower end of the external wrapper forms a machine compartment (via 122, [0045]); the machine compartment (as seen in Fig. 11) has a top wall; an interior wall, a first side and second side; a single unitary construction with the external wrapper to define the machine compartment, the gap between the inner liner and external wrapper is sealed to form a vacuum insulated cabinet ([0034-0036]).

    PNG
    media_image3.png
    765
    595
    media_image3.png
    Greyscale

Figure 2. Fig. 6 From KR Pub No.: 20010068977 ("Park").
Cur et al. further discloses that how the machine compartment may be defined via (cavity 122, [see [0073]), but does not expressly disclose the bottom wall and foot integrally formed with the external wrapper such that the foot is at least partially defined by the bottom wall, below the machine compartment. 
Park clearly demonstrates, as seen in Figure 2 above, how it is well known to form a foot integrally with the external wrapper positioned below the machine compartment, in the same manner as applicant’s claimed invention shown in Figure 1 above. It would be obvious to one of ordinary skill in the art to incorporate an integral bottom wall and an integral foot that is at least partially defined by the bottom wall, in the 
Applicant further argues, (see pg. 6), that Cur that the external cavity 122 is not a machine compartment with a top, bottom and first side and second side that define a machine compartment. However, it is clearly stated that cavity 122 could be configured in such a manner (see [0073]) to define a machine compartment. Moreover, as demonstrated in Figures 1-6 of Park, it is clear to one of ordinary skill that that disclosed machine compartment is formed from an external wrapper with a top, bottom and first side and second side integrally formed as a single unitary construction.
Furthermore, Applicant argues that the combination does not teach the “gap that between the external wrapper and the inner liner”. Cur clearly demonstrates the aforementioned gap, and it’s obvious to one ordinary skill to have a gap between the inner liner (94) and external wrapper (92) to support the insulation material. For instance, the “hermetically sealed gap” shown in generic Fig. 5, is only mentioned to demonstrate how said gap is filled insulation material [(0034-0036)]. In the same way, Park demonstrates a vacuum insulated cabinet having an inner layer and external wrapper filled with insulation material, as seen in Figure 2 above.
In addition Applicant argues, (see pg.10), that the machine compartment is single machine unitary compartment formed by deep-drawing, defined by the external wrapper. Here, the process for forming the machine compartment is not at issue. As 
Applicant further argues, (see pg. 11-12), that Park does not teach the claimed invention, because the invention is directed to a machine room cover. Here, patentability is based on structure, it would be apparent to one of ordinary skill in the art, that Park teaches the structure of the claimed machine compartment. As seen in Figure 2 above, the machine compartment includes the top wall, interior wall, bottom wall, and a first and second sidewall formed as an integral single unitary unit. (see Park, Figs. 1-6).
Moreover, it should be noted Merriam Webster’s dictionary defines “integral” as something “formed as a unit with another part”, which one would interpret to include joined or fastened elements formed as a unit. Based on the recitation of claim 1, the “foot” could be any element that is at least partially defined by the bottom wall, including the leg features. Thus, Applicant’s arguments to Examiner’s language as to the foot element being “fixed” is not persuasive, because the claim allows for a broad interpretation of what can be interpreted as the integral foot. One could argue the rear fixed legs also represent the “foot”, as they are also partially defined by the bottom wall.
Thus, Examiner submits that independent claim 1 is obvious by the combination of Cur et al. and Park, as well as claims 2-8, which depend from independent claim 1.


Respectfully submitted,

/KIMBERLEY S WRIGHT/           Primary Examiner, Art Unit 3637                                                                                                                                                                                               

Conferees:
/DANIEL J TROY/           Supervisory Patent Examiner, Art Unit 3637                                                                                                                                                                                             
/SUE LAO/
Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.